Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuduvalli; Gopinath et al. US 20100239153 A1 in view of S. Miao, Z. J. Wang and R. Liao, "A CNN Regression Approach for Real-Time 2D/3D Registration," in IEEE Transactions on Medical Imaging, vol. 35, no. 5, pp. 1352-1363, May 2016, doi: 10.1109/TMI.2016.2521800.

Regarding Claims 1, 9 and 15, Kuduvalli discloses A method for automated computer-based registration of a 3D medical volume to a 2D medical image, comprising:
	rendering a 2D digitally reconstructed radiograph (DRR) from the 3D medical volume  (See Kuduvalli Fig.2, [0025] “..two sets of DRRs (or other 2D reconstructed images, for example) are generated in the present invention, one set for each of the projections A and B..” [0026] “..The step of generating DRRs..…” and Figs. 1-3, [0033]-[0036]) based on current transformation parameters (See Kuduvalli Fig.2, [0023] “..each projection is characterized by a ; 

	determining, by an intelligent artificial agent, an action-value for each of a plurality of possible actions based on 
	
Kuduvalli [0033] In an exemplary embodiment of the present invention, the registration process is described in terms of six distinct phases. In phase 1, the in-plane transformation parameters (x, y, .theta.) are initially estimated using the in-plane rotated DRR images, which are generated offline from the nominal reference DRR. Using a sum of absolute differences method (SAD; described in the co-pending ACCL-127 application) as the similarity measure, the three parameters are rapidly searched by a 3-D multi-level matching method. 
Kuduvalli [0034] In phase 2, based on the values of (x, y, .theta.) determined in the first phase described above, the two out-of-plane rotations (r, .phi.) are separately searched in one dimension. A more complicated similarity measure, based on pattern intensity, is used to detect the reference DRR image that corresponds to a combination of the two out-of-plane rotations (r, .phi.). The search space for the possible rotation angles is the full search range of out-of-plane rotation angles. As the initial estimation, the full search range is sampled at every one-degree interval.
	selecting an action from the plurality of possible actions based on the action-values (See note below);
	 adjusting the current transformation parameters by applying the selected action to provide adjusted transformation parameters (See Kuduvalli [0035] “..In phase 3, the in-plane translation parameters (x, y) are refined using 2-D sub-pixel matching. In phase 4, the in-plane rotation parameter .theta. is refined using 1-D interpolation, based the updated values for the in-plane translation parameters (x, y) and the out-of-plane rotation parameters (r, .phi.). In phase 5, the out-of-plane rotations are separately refined to a better accuracy using a 1D search, based the updated in-plane transformation (x, y, .theta.). In phases 3, 4, and 5, similarity measure method based on pattern intensity is used, to ensure a higher accuracy…” where transformation parameters x, y, r, phi are adjusted by application of action of searching and selecting the adjusted parameters in the manner taught by Kuduvalli);
	repeating the rendering, the determining, the selecting, and the adjusting steps for a plurality of iterations using the adjusted transformation parameters as the current transformation parameters (See Kuduvalli [0036] Phases 3, 4 and 5 are iteratively repeated until a sufficient accuracy is obtained);
	and registering the 3D medical volume to the 2D medical image using the adjusted transformation parameters resulting from the plurality of iterations (See Kuduvalli Figs 1-3, [0023]-[0025], [0033]-[0036], [0041] “..2D/3D registration is performed using an algorithm that is designed in a unique hierarchical and iterative framework…Registration is performed by determining the value of the 3D rigid body transformation parameters that represent the difference in the position of the target as shown in the x-ray images, as compared to the 
 
Kuduvalli does not explicitly teach determining an action-value for each of a plurality of possible actions based on a region of interest (ROI) in the DRR and a ROI in the 2D medical image.
Miao teaches determining an action-value for each of a plurality of possible actions based on a region of interest (ROI) in the DRR and a ROI in the 2D medical image (See Miao Fig. 2, Section III.B(1) based on ROI  eq (9) and  Section III.C algorithm steps 5, 7, 9 based on ROI as in equation 9).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Kuduvalli to include the noted teachings of Miao, in order to recover the mapping from the DRR and  X-ray images to the difference of their underlying transformation parameters (Miao Pg. 1353 col. 1 paragraph 4).

Regarding Claims 2, 10 and 16, The combination teaches wherein determining, by an intelligent artificial agent, an action-value for each of a plurality of possible actions based on a region of interest (ROI) in the DRR and a corresponding ROI in the 2D medical image (See also Kuduvalli [0025] The results of the registration, (x.sub.A, y.sub.A, .theta..sub.A, r.sub.A, .phi..sub.A) and (x.sub.B, y.sub.B, .theta..sub.m, r.sub.B, .phi..sub.B) for projections A and B, are combined to produce the final six rigid transformation parameters (x, y, z, r, p, w)) comprises:
encoding a region of interest (ROI) in the DRR using a first convolutional neural network (CNN) to generate a first feature vector and separately encoding a corresponding ROI in the 2D medical image using a second CNN to generate a second feature vector (See Miao Fig. 2, Section III.B(1) based on ROI  eq (9) and  Section III.C algorithm steps 5, 7, 9 based on ROI as in equation 9);
concatenating the first feature vector and the second feature vector into a concatenated feature vector(See Miao Fig. 3 CNN regression model Section D. 1) “..The feature vectors extracted from all input channels are then concatenated and connected to another fully-connected layer..”);
and decoding the concatenated feature vector to determine the action value for each of the plurality of possible actions (See Miao Fig. 3 CNN regression model Section D. (2) “..For each pair of and , a synthetic X-ray image is generated and the LIR feature is calculated following (9)…” and Section C. Algorithm 1 is equivalent of decoding step).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination include the noted teachings of Miao, in order to recover the mapping from the DRR and  X-ray images to the difference of their underlying transformation parameters (Miao pg. 1353 col. 1 paragraph 4).

Regarding Claims 3, 11 and 17, The combination teaches the first CNN and the second CNN have the same structure (See Miao Section D (1) “..the input channels have the same nature, i.e., they are LIRs at different locations, the weights in the CNNs are shared to reduce the memory footprint by times…”).


Regarding Claims 4, 12 and 18, The combination teaches the plurality possible actions include positive and negative translations along x, y, and z axes by a predetermined amount (See Kuduvalli [0033] “..the three parameters are rapidly searched by a 3-D multi-level matching method. In this phase, there is no floating computation. The pixel accuracy for translations and half-degree accuracy for in-plane rotation are achieved”) and positive and negative rotations about the x, y, and z axes by a predetermined amount (See Kuduvalli [0034] “the initial estimation, the full search range is sampled at every one-degree interval.”).

Regarding Claims 5 and 13, wherein selecting an action from the plurality of possible actions based on the action-values comprises: selecting the action from the plurality of possible actions having a highest action-value (See Kuduvalli [0036] “..Phases 3, 4 and 5 are iteratively repeated until a sufficient accuracy is obtained..” where claim language “highest action-value” is broad and variable based on implementation and choice of parameters for high accuracy as taught by Kuduvalli is reasonably interpreted as teaching an “action having a highest action-value”).

 the ROI in the DRR and the ROI in the 2D medical image are centered at a location of the intelligent artificial agent (See Miao Section D (1) “..The center is the 2-D projection of p using transformation parameters t..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination include the noted teachings of Miao, in order to recover the mapping from the DRR and  X-ray images to the difference of their underlying transformation parameters (Miao pg. 1353 col. 1 paragraph 4).

Regarding Claims 7 and 19, The combination teaches the ROI in the DRR corresponds to the ROI in the 2D medical image (See Miao Fig. 3, Fig. 6 where figures show ROI in DRR and ROI in x-ray image correspondence and also Section III. B (1) “..Given a 3-D point and parameters, a square local ROI is uniquely determined in the 2-D imaging plane, which can be described by a triplet, , denoting the ROI's center, width and orientation, respectively..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination include the noted teachings of Miao, in order to recover the mapping from the DRR and  X-ray images to the difference of their underlying transformation parameters (Miao pg. 1353 col. 1 paragraph 4).

Regarding Claims 8 and 20, The combination teaches the 3D medical volume is a CT (computed tomography) volume and the 2D medical image is an x-ray image (See Kuduvalli [0005] “..registering the X-ray image acquired at the treatment time with the diagnostic 3D scan data (e.g., CT, MRI, or PET scan data)..”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647